DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 06/17/2022, with respect to the rejections of claims 1-11, 13 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benveniste et al., (Pub.No.: US 2004/0264397 A1), in view of Desai et al., (Pub. No.: US 2002/0075814 A1), and rejection of claims 12 and 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benveniste et al., (Pub. No.: US 2004/0264397 A1), and Desai et al., (Pub. No.: US 2002/0075814 A1), in view of DeVal et al., (Pub. No.: US 2009/0122705 A1) have been fully considered and are persuasive.  

Allowable Subject Matter
4.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claim 1, and newly added independent claim 16 which are not found in cited references.  Further, the prior arts on record do not suggest following:
The prior arts on record do not disclose the following limitations of claim 1:
“sending registration information to an access point (AP),”
“receiving a registration identifier (RID) assignment from the AP, and”
“receiving a traffic indication corresponding to the RID.”
The prior arts on record do not disclose the following limitations of claim 16:
	“send registration information to an access point (AP);
	“receive a registration identifier (RID) assignment from the AP;”
	“receive a traffic indication corresponding to the RID,”
	Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463